Citation Nr: 1409579	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a status post left foot crush injury (a left foot disability).

2.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 beyond January 31, 2009 for convalescence following surgery on September 26, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1989 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted a 100 percent temporary total rating for a status post left foot crush injury effective September 26, 2008 based on surgical or other treatment necessitating convalescence, and assigned a 10 percent rating from February 1, 2009 for status post left foot crush injury.

The Veteran testified at a September 2012 Board personal hearing in Washington, D.C. (Central Office) before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file. 

The Board remanded the case in October 2012 for further development that included a request to obtain outstanding medical records from the VA Medical Center in Richmond, VA, and to obtain a VA examination and opinion.  This was accomplished and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The record reflects that in February 2013, the RO granted service connection for left foot scars status post left foot crush injury and assigned a 20 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2013).  The record also indicates that the Veteran disagreed with this rating and a statement of the case was issued in December 2013 with respect to this issue.  Because this is a separate issue for which service connection was granted and an initial rating was assigned, and the Veteran has not perfected an appeal as to the rating assigned, this issue is not before the Board on appeal.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has considered the Veteran's entitlement to TDIU.  However, the record indicates that the Veteran is currently working as a transportation training technician.  As such, the Board finds that TDIU has not been raised and, therefore, not before the Board on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's left foot disability has been manifested by severe impairment as a result of pain, tenderness, weakness, fatigue, antalgic gait, edema, and swelling of the left foot.

2.  In January 2009, the Veteran was awarded a temporary total rating from September 26, 2008 to January 31, 2009 for the period of convalescence associated with left foot surgery performed on September 26, 2008.

3.  The Veteran was in convalescence associated with left foot surgery performed on September 26, 2008 until September 2009.   




CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for the left foot disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria for extension of the temporary total rating under 38 C.F.R. § 4.30 to September 2009 for convalescence following surgery on September 26, 2008 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  Two letters dated in August 2008 and December 2008 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  Another notice was also sent in March 2009, and the claim was last readjudicated in a February 2013 supplemental statement of the case, thereby curing any notice deficiency.  Mayfield, 444 F.3d at 1333. 

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including VA and private treatment reports, have been secured.  The RO arranged for VA examinations in August 2008, September 2010, and January 2013.  These examinations, taken together, are found to be adequate for rating purposes of the issue.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the foot disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2013).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Also in this regard, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996); see also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating and the evaluation of the same manifestation under different diagnoses are to be avoided). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Left Foot Disability Rating Analysis

Service connection for the left foot disability was granted in a September 1994 rating decision that assigned a 10 percent rating.  In November 1996, the RO decreased the left foot disability rating to 0 percent.  A January 2009 rating decision assigned the 10 percent rating effective February 1, 2009 for the left foot disability, which gave rise to this appeal.  

The Veteran is in receipt of a 10 percent rating for the left foot disability under Diagnostic Code (DC) 5284.  38 C.F.R. § 4.71a (2013).  Under DC 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5284.

During the August 2008 VA examination, the Veteran reported crushing, aching, and sharp pain in his left foot as a result of the service-connected left foot disability.  He rated his pain as 5 out of 10 and stated that pain is relieved by pain medication and rest.  The Veteran further asserted that he had pain, weakness, and fatigue with standing or walking; at rest, he only had fatigue.  The Veteran had no stiffness or swelling and reported having to wear special shoes and a Cam Walker.  On examination, the VA examiner found no signs of abnormal weight bearing or breakdown and no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  The examiner noted tenderness in the left foot and diagnosed status post crush trauma of the left foot.     

At the September 2010 VA examination, which took place during the Veteran's period of convalescence after the second surgery performed on January 8, 2010,  the Veteran reported constant crushing, squeezing, burning, aching, and sharp pain in his left foot as a result of the service-connected left foot disability.  He rated the pain as 6 out of 10, and stated that pain is exacerbated by physical activity and relieved by pain medication and rest.  The Veteran indicated that he had pain and stiffness at rest but no weakness, swelling, fatigue; however, while standing or walking, the Veteran had pain, weakness, stiffness, swelling, and fatigue.  On examination, the VA examiner found no signs of abnormal weight bearing or breakdown and no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  The examiner noted tenderness in the left foot and diagnosed status post crush trauma of the left foot.  The examiner also stated that the Veteran uses a cane when walking as a result of the left foot condition.    

VA treatment records throughout the appeal period show that the Veteran was diagnosed with hallux rigidus and metatarsalgia.  VA treatment records also show symptoms of the left foot disability including pain, antalgic gait, edema, swelling, redness, and warmth to touch.  The Veteran was also noted on multiple occasions to use a cane while walking. 

At the September 2012 Board hearing before the undersigned VLJ, the Veteran indicated he had pain, swelling, and weakness in the left foot.  Moreover, the Veteran reported that his left great toe has become stiff because he had been afraid to put full weight on his left foot due to pain.  The Veteran further stated that because of the fusion, the metal, and screws he has in his foot, he cannot manipulate it as he does with the right foot.  Furthermore, the Veteran's wife noted that the Veteran has constant pain and swelling that prevents him from being as active as he used to prior to the current left foot problems.  

During the January 2013 VA examination, the Veteran reported that he had pain in his entire left foot with swelling and that the pain is worst in the medial forefoot.  He also reported that he cannot take his shoes off because uneven surfaces cause him "screaming" pain.  On examination, the VA examiner found tenderness to palpation most notable over the medial dorsum of the left foot and also of the lateral left foot (mid to proximal 5th metatarsal).  The VA examiner also noted that the Veteran was unable to flex his left great toe at all and could only extend it by about 10 degrees.  The VA examiner further observed that the Veteran occasionally used a cane to assist his walking as a result of the left foot disability.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's left foot disability has been manifested by pain, tenderness, weakness, fatigue, antalgic gait, edema, and swelling, which more closely approximates severe residuals of foot injuries.  Therefore, resolving doubt in the Veteran's favor, the Board concludes that the symptoms associated with the Veteran's left foot disability meet the criteria for the 30 percent disability rating under DC 5284.  38 C.F.R. § 4.71a.  However, a 40 percent rating is not warranted under DC 5284 because the Veteran does not have actual loss of use of the left.  See 38 C.F.R. § 4.71a, note under DC 5284.  
As illustrated above, the Veteran's left foot disability has been manifested by pain, tenderness, weakness, fatigue, edema, and swelling of the foot as well as some evidence of antalgic gait.  The August 2008 and September 2010 VA examiners concluded that the Veteran had no limitation with standing or walking as a result of the left foot disability.  The January 2013 VA examiner found that there is no functional impairment of the left foot as result of the service-connected left foot disability such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Board notes the Veteran's complaints of left foot pain, weakness, fatigue, and swelling as well as the occasional use of a cane to help the Veteran's ambulation.  All of these symptoms more closely approximate the 30 percent rating for severe residuals of the left foot injury but do not rise to the level of actual loss of use of the left foot.  As such, the 30 percent rating is the maximum allowable rating under DC 5284 given that the Veteran does not have actual loss of use the left foot.  38 C.F.R. 
§ 4.71a, DC 5284.

Moreover, there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The VA examination reports do not show any additional limitation of range of motion of the left foot due to pain, weakness, excess fatigability, and incoordination.  There is no evidence that the service-connected left foot disability causes additional limitation of motion or ankylosis.  The 30 percent rating contemplates the functional loss due to pain, less movement, disturbance of locomotion, and interference with walking and weight bearing caused by the left foot disability.  Therefore, the assignment of an additional disability rating due to pain, weakness, fatigability, or incoordination is not warranted.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left foot disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5284, specifically provide for disability ratings based on severe foot injuries, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the left foot disability has been manifested by pain, tenderness, weakness, fatigue, antalgic gait, edema, and swelling of the left foot; these symptoms are contemplated by the schedular rating criteria.  

Additionally, the Board has considered the Veteran's functional limitations to prolonged standing and walking, and associated limitations to occupational and daily activities due to his foot pain.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's foot pain on his occupation and daily life.  In the absence of exceptional factors associated with the left foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to an extension of a temporary total rating pursuant to 
38 C.F.R. § 4.30 for September 2008 left foot surgery

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b) (2013).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The RO granted a temporary total (100 percent) rating for a status post left foot crush injury based on postsurgical convalescence effective from September 26, 2008 to January 31, 2009.  Thereafter, a 10 percent rating was assigned for the service-connected status post left foot crush injury.  The Veteran contends that the temporary total rating should be extended beyond January 31, 2009 because he was unable to work at that time and continued to be treated for post-operative residuals subsequent to January 31, 2009 necessitating a second surgery in January 2010. 

The Veteran stated that he was unable to return to work in January 2009 because he was unable to wear steel-toed boots as required by his employer and he was laid off his job thereafter.  Post-surgical treatment reports and letters from VA treating podiatrists dated in September 2012 describe continued treatment for post-operative residuals subsequent to January 31, 2009, to include the use of a Cam Walker for the immobilization of the joints in the left foot until March 6, 2009.  It was noted that a Cam Walker could be an appropriate substitute for a below-the-knee cast under the right circumstances.  Additionally, in an April 2009 letter, a VA podiatrist indicated that the Veteran was still having complications and pain in the foot that was disabling him from work.  Furthermore, an April 2009 podiatry note states that the Veteran was discharged from physical therapy because he did not complete his long term goals.  The physical therapist indicated that the Veteran did not comply with podiatric recommendations by not putting weight on his entire foot, which resulted in lack of range of motion and an altered gait.  The January 2013 VA examiner opined that the Veteran's convalescence period after the September 2008 surgery lasted until April 22, 2009 because even though the Veteran was not 100 percent better, the recovery period was complete and no further recovery from the September 2008 surgery would likely be expected as a result of the eventual need for a second surgery.  

Multiple statements from the Veteran and his family members indicated that the Veteran was in recovery from the September 2008 surgery until he underwent the second surgery in January 2010.  The Veteran further stated that he continued to wear the Cam Walker throughout 2009 to help him move with less pain and discomfort until he received the second corrective surgery in January 2010.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the September 2008 surgery resulted in severe postoperative residuals to include incompletely healed surgical wounds and therapeutic immobilization of one major joint; as such, the Veteran was in convalescence from the September 2008 surgery until September 2009.  38 C.F.R. 
§ 4.30(a)(2).  Therefore, the Veteran is entitled to the maximum extension of the temporary total rating for convalescence, in conjunction with the September 2008 left foot surgery.  See 38 C.F.R. § 4.30(b).  This constitutes a full grant of the temporary total rating due to the September 2008 surgery as this is the maximum allowable time for convalescence under the regulation.  Id. 


	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating of 30 percent, but not higher, for a status post left foot crush injury, is granted.

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 until September 2009 for convalescence following surgery on September 26, 2008, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


